


Exhibit 10.31

 

BB&T

 

ADDENDUM TO RENEWAL PROMISSORY NOTE

 

THIS  ADDENDUM  TO  RENEWAL  PROMISSORY  NOTE  (“Addendum”)  is  hereby  made 
a  part  of  the  Renewal Promissory Note dated March    , 2013, from  BODY
CENTRAL CORP., a Delaware corporation, BODY CENTRAL DIRECT, INC., a Florida
corporation (formerly known as Catalogue Ventures, Inc.), BODY CENTRAL
STORES, INC., a Florida corporation (formerly known as Body Shop of
America, Inc.) and BODY CENTRAL SERVICES, INC., a Florida corporation
(collectively, “Borrower”) payable  to  the order of Branch Banking and Trust
Company (“Bank”) in the principal amount of $5,000,000.00 (including all
renewals, extensions, modifications and substitutions thereof, the “Note”).

 

I.                                 DEFINITIONS.

 

1.1                        Adjusted LIBOR Rate means a rate of interest per
annum equal to the sum obtained (rounded upwards, if necessary, to the next
higher 1/100th of 1.0%) by adding (i) the One Month LIBOR plus (ii) One and
Thirty-Five/One Hundredths percent (1.35%) per annum, which shall be adjusted
monthly on the first day of each month for each LIBOR Interest Period.  If the
first day of any month falls on a date when the Bank is closed, the Adjusted
LIBOR Rate shall be determined as of the last preceding business day.  The
Adjusted LIBOR Rate shall be adjusted for any change in the LIBOR Reserve
Percentage so that Bank shall receive the same yield. If checked here x the
interest rate will not exceed a(n) o fixed o average maximum rate of N/A% and
will not decrease below a minimum rate of 2.0%.  If an average maximum rate is
specified, a determination of the average interest rate assessed and a
reimbursement by Bank of interest paid in excess of the maximum rate, if any,
will be made on N/A.  If the loan has been repaid prior to this date, no
reimbursement will be made.

 

1.2                        One Month LIBOR means the average rate quoted on
Reuters Screen LIBOR01 Page (or such replacement page) on the determination date
for deposits in U. S. Dollars offered in the London interbank market for one
month determined as of 11:00 am London time two (2) Business Days prior to the
commencement of the applicable LIBOR Interest Period, provided that if the above
method for determining one-month LIBOR shall not be available, the rate quoted
in The Wall Street Journal, a rate determined by a substitute method of
determination agreed on by Borrower and Bank; provided further that if such
agreement is not reached within a reasonable period of time (in Bank’s sole
judgment), a rate reasonably determined by Bank in its sole discretion as a rate
being paid, as of the determination date, by first class banking organizations
(as determined by Bank) in the London interbank market for U. S. Dollar
deposits.

 

1.3                        LIBOR Advance means the loan advances made by Bank to
Borrower evidenced by this Note upon which the Adjusted LIBOR Rate of interest
shall apply.

 

1.4                        LIBOR Interest Period means a period of one calendar
month as may be elected by the Borrower applicable to any LIBOR Advance which
shall begin on first day of any month notwithstanding the maturity date of this
Note; provided, however, that a LIBOR Interest Period may be less than one
calendar month in and only in the calendar month in which the Note originates or
matures.

 

1.5                        LIBOR Reserve Percentage means the maximum aggregate
rate at which reserves (including, without limitation, any marginal supplemental
or emergency reserves) are required to be maintained under Regulation D by
member banks of the Federal Reserve System with respect to dollar funding in the
London interbank market.  Without limiting the effect of the foregoing, the
LIBOR Reserve Percentage shall reflect any other reserves required to be
maintained by such member banks by reason of any applicable regulatory change
against (i) any category of liability which includes deposits by reference to
which the Adjusted LIBOR Rate is to be determined or (ii) any category of
extensions of credit or other assets related to LIBOR.

 

1.6                        Standard Rate means, for any day, a rate per annum
(rounded upwards, if necessary, to the next higher 1/100th of 1.0%) equal to the
Bank’s announced Prime Rate minus .25% per annum, and each change in the
Standard Rate shall be effective on the date any change in the Prime Rate is
publicly announced as being effective.

 

II.                            LOAN BEARING ADJUSTED LIBOR RATE

 

2.1                        Application of Adjusted LIBOR Rate.  The Adjusted
LIBOR Rate shall apply to the entire principal balance outstanding of a LIBOR
Advance for any LIBOR Interest Period.

 

2.2        Adjusted LIBOR Based Rate Protections.

 

(a)                        Inability to Determine Rate.  In the event that Bank
shall have determined, which determination shall be final, conclusive and
binding, that by reason of circumstances occurring after the date of this Note
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the LIBOR on the basis provided for in this Note, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.

 

(b)                        Illegality; Impracticability.  In the event that Bank
shall determine, which determination shall be final, conclusive and binding,
that the making, maintaining or continuance of any portion of a LIBOR Advance
(i) has become unlawful as a result of compliance by Bank with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any of
the same not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) has become impracticable, or would

 

1

--------------------------------------------------------------------------------


 

cause Bank material hardship, as a result of contingencies occurring after the
date of this Note materially and adversely affect the London interbank market or
Bank’s ability to make LIBOR Advances generally, then, and in any such event,
Bank shall give notice (by telephone confirmed in writing or by telecopy) to
Borrower of such determination. Thereafter, (x) the obligation of Bank to make
any

 

LIBOR Advances or to convert any portion of the loan to a LIBOR Advance shall be
suspended until such notice shall be withdrawn by Bank, and (y) any request by
Borrower for a LIBOR Advance shall be deemed to be a request for an advance at
the Standard Rate.

 

 

Witnesses:

 

BODY CENTRAL CORP., a Delaware corporation

 

 

 

 

 

 

/S/ Robert Mason

 

By:

/s/ Thomas W. Stoltz

 

 

 

Thomas W. Stoltz, Chief Operating Officer & Chief Financial Officer

 

 

 

 

/S/ Robert Mason

 

 

 

Witnesses:

 

BODY CENTRAL STORES, INC., a Florida corporation, formerly known as Body Shop of
America, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Stoltz

 

 

 

Thomas W. Stoltz, Chief Operating Officer & Chief Financial Officer

 

 

 

/S/ Robert Mason

 

 

 

 

BODY CENTRAL STORES, INC., a Florida corporation, formerly known as Catalogue
Ventures, Inc.

Witnesses:

 

 

 

 

By:

/s/ Thomas W. Stoltz

 

 

 

Thomas W. Stoltz, Chief Operating Officer & Chief Financial Officer

 

 

 

 

 

 

Witnesses:

 

BODY CENTRAL SERVICES, INC., a Florida corporation

 

 

 

/S/ Robert Mason

 

By:

/s/ Thomas W. Stoltz

 

 

 

Thomas W. Stoltz, Chief Operating Officer & Chief Financial Officer

 

 

 

 

 

2

--------------------------------------------------------------------------------
